Citation Nr: 0929236	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  97-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) prior to August 28, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1977 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to a TDIU rating, 
effective June 1, 2002.  The Veteran testified before the 
Board in June 2000 and in February 2007.  The claim was 
remanded for additional development in June 2007.

While the effective date of the TDIU rating originally 
appealed was June 1, 2002, because a February 2009 rating 
decision granted additional disability compensation benefits, 
such that a 100 percent disability rating became effective as 
of August 28, 2000, the Board concludes that the issue of 
entitlement to a TDIU rating after August 28, 2000, is moot.  
The issue has accordingly been rephrased as captioned above, 
so as to limit the issue of whether a TDIU rating was 
warranted prior to the date the 100 percent disability rating 
became effective.


FINDINGS OF FACT

1.  A February 2009 rating decision granted additional 
disability compensation benefits, such that a 100 percent 
disability rating became effective as of August 28, 2000.  As 
of August 28, 2000, the claim of entitlement to a TDIU rating 
was moot, as the Veteran's service-connected disabilities had 
been determined to be permanently and totally disabling as of 
that date.

2.  By a July 2004 decision, the Social Security 
Administration determined that the although the Veteran 
continued to work after September 1, 1999, that work 
constituted an unsuccessful work attempt because of its short 
duration and because the Veteran had to stop working because 
of his severe impairments, and that the Veteran was 
unemployable as a result of his disabilities as of September 
1, 1999.  

3.  The record does not factually show that the Veteran was 
unemployable solely due to his service-connected disabilities 
earlier than September 1, 1999.


CONCLUSION OF LAW

The criteria for an earlier effective date of September 1, 
1999, but no earlier, for the award of a TDIU rating have 
been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 
38 C.F.R. § 3.400(o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's initial claim of entitlement to a TDIU rating 
was denied in a November 1997 rating decision.  At the time 
that rating decision was issued, the Veteran was in receipt 
of a combined disability rating of 50 percent.  Because he 
did not meet the schedular criteria for a TDIU rating, his 
claim was denied.  38 C.F.R. §§ 3.340, 4.16(a) (2008).

The Veteran filed an additional claim of entitlement to a 
TDIU rating in June 2002.  
In a February 2004 rating decision, the Veteran was granted 
additional retroactive disability compensation benefits, such 
that his combined disability rating was evaluated as 80 
percent, effective as of July 1, 1995.  The February 2004 
rating decision also granted the Veteran's claim of 
entitlement to a TDIU rating, effective June 1, 2002.  The 
RO, in assigning the effective date of June 1, 2002, reasoned 
that because the Veteran did not officially resign from all 
employment until June 1, 2002, he remained employed and was 
not entitled to a TDIU rating prior to that date.

A February 2009 rating decision granted additional disability 
compensation benefits, such that a 100 percent disability 
rating became effective as of August 28, 2000.  Because the 
Veteran has been in receipt of a 100 disability rating since 
August 28, 2000, the Board concludes that the claim of 
entitlement to a TDIU rating has been moot since August 28, 
2000, as the Veteran's service-connected disabilities have 
been determined to be permanently and totally disabling as of 
that date.

The question before the Board, then, is whether the Veteran 
is entitled to an effective date earlier than August 28, 
2000, for the grant of a TDIU rating.

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation therefore 
apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 
(2000).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(1998), 63 Fed. Reg. 56704 (1998).

Although the Veteran was awarded a TDIU rating based upon his 
June 2002 claim, the Board concludes that the November 1997 
rating decision that denied his original claim was not final, 
as he submitted additional evidence pertaining to the 
severity of his service-connected disabilities within a year 
of receiving notice of the November 1997 decision.  If new 
and material evidence was received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed, the evidence must be considered 
as having been filed with the claim that was pending at the 
beginning of the appeal period, and therefore, the effective 
date is based on the date the earlier claim was filed.  Muehl 
v. West, 13 Vet. App. 159 (1999); 38 C.F.R. § 3.156(b) 
(2008); Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 
2007); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

The evidence in this regard reflects that following his 
separation from service, the Veteran worked for Aramco Oil 
Company in Saudi Arabia, from February 1997 to August 1997.  
In September 1997, he started a resume writing company that 
he operated out of his home.  In July 1998, however, he began 
working for the Egyptian Construction Company, located in 
Dokki, Giza, Egypt.  As a result of health problems, he was 
able to work there only until October 1998, at which time he 
returned to the United States and resumed working out of his 
home writing resumes.  He continued to experience significant 
health problems which prohibited him from consistently 
working a full-time schedule.  In February 2007 testimony 
before the Board, the Veteran stated that he was able to 
continue with the resume writing business for as long as he 
did only because he was able to take a nap or break whenever 
he needed, and to continue to work as he was able.

By a July 2004 decision, the Social Security Administration 
granted the Veteran disability compensation benefits based 
upon a September 1999 medical record demonstrating that the 
severity of his disabilities were such as to preclude his 
gainful employment.  The Social Security Administration 
determined that the although the Veteran continued to work 
after September 1, 1999, that work constituted an 
unsuccessful work attempt because of its short duration and 
because the Veteran had to stop working because of his severe 
impairments.  Because the evidence dating after September 1, 
1999, demonstrated that the Veteran was unemployable as a 
result of his disabilities, the Social Security 
Administration determined that the Veteran was entitled to 
disability compensation benefits as of September 1999.  

Although the Veteran asserts that he was not consistently 
employed on a full time basis throughout the period during 
which he was employed in writing resumes, because the 
evidence of record shows that the Veteran was employed prior 
to September 1, 1999, and despite his combined disability 
rating of 90 percent, does not demonstrate that his service-
connected disabilities precluded his being gainfully employed 
prior to that date, the Board concludes that an effective 
date prior to September 1, 1999, is not warranted for a TDIU 
rating.  Prior to September 1, 1999, the Veteran described 
himself as being employed on a fulltime basis with his 
internet-based resume writing company.  There is no evidence 
demonstrating that his employment prior to September 1, 1999, 
did not constitute substantially gainful employment.  
However, the Board concludes that an earlier effective date 
of September 1, 1999, for the award of the TDIU rating is 
warranted, based upon the medical records, as cited by the 
Social Security Administration, determining that he was 
disabled as of that date.  The evidence shows that as of that 
date his work attempts were unsuccessful and thus would 
constitute marginal employment and not preclude entitlement 
to a TDIU rating.  38 C.F.R. § 4.16(a) (2008).

Accordingly, the Board finds that an effective date of 
September 1, 1999, but not earlier, is warranted for the TDIU 
rating.  All reasonable doubt has been resolved in favor of 
the Veteran in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The appellant's claim arises from his disagreement with the 
effective date assigned following the grant of entitlement to 
a TDIU rating.  Once a claim is granted it is substantiated 
and additional notice is not required.  Thus, any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the appellant is not 
prejudiced as a result of the Board's adjudication of his 
claim.


ORDER

An earlier effective date of September 1, 1999, for the award 
of a TDIU rating is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


